

116 HR 6213 IH: No Cost for COVID–19 Testing Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6213IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Ms. Wilson of Florida (for herself, Ms. Schrier, Ms. DelBene, Ms. DeGette, Mr. Grijalva, Mr. Courtney, Mr. Sablan, Ms. Bonamici, Mr. DeSaulnier, Ms. Jayapal, Mr. Morelle, Mrs. McBath, Mrs. Hayes, Ms. Shalala, Mr. Levin of Michigan, Mr. Trone, Ms. Stevens, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for coverage (without cost sharing or utilization management requirements) under group health plans and individual and group health insurance coverage of testing for COVID–19.1.Short titleThis Act may be cited as the No Cost for COVID–19 Testing Act. 2.Coverage of testing for COVID–19(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements or prior authorization or other utilization management requirements, for at a minimum the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act:(1)In vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID-19 that are approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products.(2)Health care provider office visits, urgent care center visits, and emergency room visits relating to testing for COVID–19. (b)EnforcementThe provisions of subsection (a) shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through program instruction or otherwise.(d)Health insurance termsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable.